DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-12, 14, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herring, III U.S. Patent 11,181,872.
Regarding claims 1, 12, 15 and 17, Herring discloses a computer-implemented method comprising: receiving a user input comprising industrial device type information, which at least indicates at least one industrial device type (e.g. col. 3, lines 11-34; col. 13, lines 18-50); retrieving, using the industrial device type information, from a product database comprising product data of a plurality of industrial devices, product data of one or more industrial devices (e.g. machines, sensors), which are of the same industrial device type as the at least one industrial device type indicated (e.g. col. 3, lines 11-34; col. 13-14, lines 61-13); inputting the retrieved product data to a trained model, wherein the trained model utilizes machine learning and wherein the trained model has been trained using process data collected by a subset of the plurality of the industrial devices, predictions of at least one status generated by a remote monitoring analysis tool from the process data, and product data of the subset of the plurality of the industrial devices (e.g. col. 7-8, lines 55-45; col. 15, lines 42-61; col. 16-17, lines 50-7; col. 19-20, lines 48-3; col. 20, lines 17-18; Fig. 1); processing, by the trained model, the inputted product data to one or more estimated predictions of the at least one status (e.g. predicted performance state) (e.g. col. 7-8, lines 55-45; col. 15, lines 42-61; col. 16-17, lines 50-7; col. 19-20, lines 48-3; col. 20, lines 17-18; Fig. 1); and outputting the one or more estimated predictions of the at least one status (e.g. col. 7-8, lines 55-45; col. 15, lines 42-61; col. 16-17, lines 50-7; col. 19-20, lines 48-3; col. 20, lines 17-18; Fig. 1).
 	Regarding claim 3, Herring discloses the computer-implemented method of claim 1, wherein, in response to the industrial device type information comprising one or more industrial device identifiers, the retrieving comprises retrieving product data of one or more industrial devices whose industrial device identifiers were received (e.g. col. 3, lines 11-34; col. 4, lines 26-57; col. 13-14, lines 61-13).
 	Regarding claims 4 and 9, Herring discloses the computer-implemented method of claim 1, wherein the inputted product data comprises at least one or multiple of product type (e.g. machine/sensor), product configuration, manufacturing date, components in the product with their key dates, installation environment and expected loading (e.g. col. 3, lines 11-34; col. 4, lines 26-57; col. 13-14, lines 61-13).
 	Regarding claims 5 and 10, Herring discloses the computer-implemented method of claim 1, wherein the remote monitoring analysis tool is a condition monitoring analysis tool and the at least one status is condition (e.g. col. 7-8, lines 55-45; col. 15, lines 42-61; col. 16-17, lines 50-7; col. 19-20, lines 48-3; col. 20, lines 17-18; Fig. 1).
 	Regarding claims 6 and 11, Herring discloses the computer-implemented method of claim 1, wherein the remote monitoring analysis tool is a remote performance optimization tool (e.g. col. 7-8, lines 55-45; col. 15, lines 42-61; col. 16-17, lines 50-7; col. 19-20, lines 48-3; col. 20, lines 17-18; Fig. 1).
 	Regarding claims 7 and 14, Herring discloses a computer-implemented method for creating a trained model for estimated predictions of at least one status, the method comprising: retrieving process data collected on a plurality of industrial devices; retrieving product data of the plurality of the industrial devices (e.g. col. 7-8, lines 55-45; col. 15, lines 42-61; col. 16-17, lines 50-7; col. 19-20, lines 48-3; col. 20, lines 17-18; Fig. 1); performing remote monitoring analysis to the process data retrieved to obtain predictions of at least one status (e.g. col. 7-8, lines 55-45; col. 15, lines 42-61; col. 16-17, lines 50-7; col. 19-20, lines 48-3; col. 20, lines 17-18; Fig. 1); and training a machine learning model using the product data, process data and the predictions of the at least one status as training data by repeating the training until the machine learning model, using the product data as input, outputs estimated predictions of the at least one status that correspond to the predictions of the at least one status obtained from the remote monitoring analysis (e.g. col. 7-8, lines 55-45; col. 15, lines 42-61; col. 16-17, lines 50-7; col. 19-20, lines 48-3; col. 20, lines 17-18; Fig. 1).
 	Regarding claim 19, Herring discloses the system of claim 17, wherein the system further comprises a process database, wherein at least one of the one or more industrial devices are configured to collect and transfer process data to the process database (e.g. col. 3, lines 11-34; col. 4, lines 26-57; col. 13-14, lines 61-13); and one or more training apparatuses, wherein a training apparatus comprises at least one processor; and at least one memory including computer program code, the at least one memory and computer program code configured to, with the at least one processor (e.g. col. 7-8, lines 55-45; col. 15, lines 42-61; col. 16-17, lines 50-7; col. 19-20, lines 48-3; col. 20, lines 17-18; Fig. 1), cause the training apparatus at least to perform: retrieving from the process database process data collected on a plurality of industrial devices; retrieving product data of the plurality of the industrial devices (e.g. col. 3, lines 11-34; col. 4, lines 26-57; col. 13-14, lines 61-13); performing remote monitoring analysis to the process data retrieved to obtain predictions of at least one status (e.g. col. 7-8, lines 55-45; col. 15, lines 42-61; col. 16-17, lines 50-7; col. 19-20, lines 48-3; col. 20, lines 17-18; Fig. 1); and training a machine learning model to be the trained model using the product data, process data and the predictions of the at least one status as training data by repeating the training until the machine learning model, using the product data as input, outputs estimated predictions of the at least one status that correspond to the predictions of the at least one status obtained from the remote monitoring analysis (e.g. col. 7-8, lines 55-45; col. 15, lines 42-61; col. 16-17, lines 50-7; col. 19-20, lines 48-3; col. 20, lines 17-18; Fig. 1).
 	Regarding claim 20, Herring discloses the system of claim 17, wherein the one or more industrial devices include one or multiple of a drive, a frequency converter, an AC/DC converter, a DC/AC converter, a DC/DC converter, a programmable logic controller, a switch, a motion controller, a motion drive, a servo motor, a soft starter, a wind turbine and/or a solar inverter (e.g. col. 15-16, lines 62-28; col. 33, lines 11-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring as applied to the claims above, and further in view of Tashman et al. U.S. PGPub 2020/0265331.
Herring discloses using a machine learning model, but does not explicitly disclose using supervised or semi-supervised learning.
 	Tashman discloses using supervised machine learning to predict outcomes (e.g. pg. 2, ¶29 and 32).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use supervised machine learning to predict outcomes. One of ordinary skill in the art would have been motivated to do this to improve prediction accuracy over time.
 	Therefore, it would have been obvious to modify Herring with Tashman to obtain the invention as specified in claim 8.

Allowable Subject Matter
Claims 2, 13, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
December 9, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116